Title: To Thomas Jefferson from James Hamilton, 27 February 1806
From: Hamilton, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Carlisle 27 feb 1806
                        
                        The friendly but imprudent Zeal of Mr. Cruse of Alexandria, to promote what he supposed my Interest, makes it
                            necessary to trouble you with this Letter.
                        I hope you will do me the Justice to believe that the application which his Letter of last Post informs me he
                            has made on my behalf is entirely without my privity or Knowledge. I had not at any moment contemplated or thought off the
                            office he mentions.—The reference to me, can only be excused from a consideration of his commercial Habits, which caused
                            him to overlook its Indelicacy in the case of a Judicial Appointment.
                        I have the Honor to be Sir Your most obed. Hum Ser
                        
                            James Hamilton
                     
                        
                    